UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4784


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ABDUL HAMEED,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cr-00252-LMB-1)


Submitted:    April 7, 2009                 Decided:   April 28, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdul Hameed, Appellant Pro Se. James Philip Gillis, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Abdul       Hameed    appeals         from     his     convictions       for

conspiracy,        continuing       financial        criminal       enterprise,       mail

fraud, aggravated identity theft, and fraudulent use of credit

cards.     Hameed proceeded pro se in the district court, and he is

pro se here on appeal.               His informal brief contains numerous

nonsensical         and     meritless      claims,         most      challenging       the

jurisdiction of the district court.                   We find most of his claims

without legal basis and dismiss them as frivolous.

              The one claim we will address in further detail is

Hameed’s      assertion      that    he   did       not    understand        the   charges

against him.          On the day of his trial and after a psychiatric

examination found him to be competent, Hameed stipulated to all

the facts in his case as forecast by the Government and was,

thus,    found      guilty     by   the    court.           Hameed     had    previously

dismissed his attorneys in order to proceed pro se.                                He was

appointed     stand-by       counsel,     but    he       refused    to   utilize     that

resource.      When the district court attempted to inform Hameed of

the rights he was waiving and ascertain whether he understood

his     options,      Hameed    declined       to     respond       appropriately      and

instead repeated that he did not consent to the proceedings and

that the court was without jurisdiction.                        We find, therefore,

that,    to   the     extent    Hameed     did      not    understand        the   charges

against him, he had only himself to blame.                        He spurned all help

                                           2
and advice that was offered and continued to pursue frivolous

claims even after they had already been denied on more than one

occasion.

            For   the     foregoing      reasons,       we   affirm     Hameed’s

convictions.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument    would   not    aid   the    decisional

process.

                                                                        AFFIRMED




                                      3